07/01/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 19-0508


                                      DA 19-0508
                                   _________________

B.D., a minor, by and through her parents and
guardians ad litem, JASON and KELLY DEMING
and JASON DEMING and KELLY DEMING,
Individually,

             Plaintiffs and Appellees,
                                                                    ORDER
      v.

MARK HIRAM DEMING,

             Defendant and Appellant.
                                 _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to Mark Hiram Deming, to all counsel
of record, and to the Honorable Olivia C. Rieger, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                    July 1 2020